Citation Nr: 1303132	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  03-02 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 70 percent for major depressive disorder (MDD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Kragsnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1975, and from February 1976 to February 1978.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a May 2002 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Houston, Texas.

Initially, a May 2002 rating decision denied the Veteran's claim for a rating higher than 30 percent for her service-connected MDD, which she then appealed to the Board.  During the pendency of the appeal, in a July 2009 rating decision, the RO increased the rating for MDD from 30 to 70 percent, retroactively effective from August 31, 2001, the date of receipt of the increased rating claim.  She has since continued to appeal, requesting a higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A veteran is presumed to be seeking the highest possible rating, unless she expressly indicates otherwise).  

The Veteran testified in support of the increased rating claim for MDD at a VA Central Office hearing in Washington, D.C. (Board hearing) in September 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  

The Board has previously considered this claim.  In April 2004, the Board remanded the claim to cure a procedural defect, and in June 2005, the Board issued a decision denying the claim.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims ("Court").  In October 2007, the Court set aside the Board's June 2005 decision and remanded the case to the Board for reconsideration.  In July 2008, the Board again remanded the claim to the RO for action consistent with instruction from the Court.  In April 2009, the claim was again before the Board, which again remanded the claim to cure a procedural defect.  Thereafter, in January 2010, the Board denied the Veteran's claim.  The Veteran again appealed the decision to the Court.  In a June 2011 Court Order (single-judge Memorandum Decision), the Court set aside the Board's decision that denied entitlement to a disability rating higher than 70 percent for MDD.  In February 2012, the Board again remanded this claim for further development and adjudication, in accordance with the latest Court Order,

In addition, the RO's June 2010 rating decision denied the Veteran's TDIU claim.  The Veteran has since perfected an appeal for this additional claim.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required on her part.


REMAND

Although, regrettably, it will result in additional delay in adjudicating this appeal, a remand is required to ensure compliance with the Board's prior February 2012 remand and to provide an adequate VA mental health examination.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); 38 U.S.C.A. § 5103A(d) (West 2002).  

In June 2009, the Veteran was afforded a VA mental health examination to assess the severity of her psychiatric disability.  Following an interview and clinical evaluation, the VA examiner diagnosed her with major depressive disorder, recurrent, severe.  She assigned a GAF score of 55, which she said was based on "severe psychiatric symptoms."  She further opined that the Veteran's major depressive disorder appeared to impair her ability to work and would likely result in occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances in mood and motivation, sleep disturbances, and difficulty in establishing and maintaining effective work relationships.  However, she added that the Veteran "may be able to work in a limited fashion, under certain constraints, such as from the home, where she can make her own schedule and avoid regular interactions with co-workers." (emphasis added).

In its June 2011 Order, the Court opined that the June 2009 VA mental health examiner's assignment of a Global Assessment of Functioning ("GAF") score of 55 is inconsistent with the "severe psychiatric symptoms" noted by the examiner.  The Court Order further found the examiner's discussion of the Veteran's ability to work was speculative and had been stated in terms of a mere possibility.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (Court held that a medical opinion expressed in terms of "may" also implies "may not" and is, therefore, speculative).  The Court thus concluded that the VA examination was inadequate.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In response to the June 2011 CAVC Order, the Board remanded the increased rating claim for MDD to the RO for another VA mental health examination, with medical commentary requested on rationale for assignment of any GAF score.  

Proximate to the issuance of the February 2012 Board remand, but apparently unknown to the Board at the time of its remand, the RO appears to have independently arranged for another VA mental health examination in October 2011.  
Unfortunately, this examiner did not have access to the Veteran's claims file, frustrating adequate and thorough consideration of the comprehensive medical records and lay statements to be considered.  The examiner also assigned a GAF score of 65, without any rationale for the assignment.  Similarly, the examiner provided an opinion against the claim for unemployability, as based on MDD, but again, without any rationale.  

Following the February 2012 Board remand for another VA examination with claims file review, the RO noted the October 2011 VA examiner had failed to review the claims file.  The RO attempted to rectify this situation by arranging for a different VA clinical psychologist to review the claims file and provide an addendum opinion in February 2012, responsive to the Board's remand directive.

While the February 2012 addendum medical opinion by the VA clinical psychologist did follow review of the claims file, it appears to have been a cursory review at best, since the VA psychologist admitted that "...a brief [italicized for emphasis] review of her VA electronic medical records was completed."  Since this was a medical opinion, the February 2012 VA psychologist did not attempt to assign another GAF score, but merely referenced GAF scores in the VA outpatient treatment records (associated electronically in Virtual VA).  The February 2012 opinion stated, "After review of the Veteran's claims folder, there are no changes in diagnosis or GAF score."  The opinion also issued an opinion against the TDIU claim, stating that "The Veteran's current diagnosis of Major Depressive Disorder does not prevent her from sustaining and maintaining sedentary or physical employment.  As correctly argued by the Veteran's attorney's September 2012 brief, these latter statements appear to be conclusory, because the psychologist did not provide any rationale for such statements against the claim.  There is also no indication that the addendum opinion considered the Veteran's competent lay statements that she is socially withdrawn and that depression interferes with her ability to work.  Thus, the Board finds the October 2011 examination and February 2012 addendum opinion are both inadequate and insufficient for resolution of this appeal.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

A remand is also necessary to obtain any outstanding SSA disability records.  At the June 2010 VA compensation general examination, the Veteran stated she "put in for SSD."  This raises the possibility of outstanding SSA disability records that may be pertinent to her claims on appeal.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2012); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding Social Security Administration disability records concerning this Veteran, including all medical records that formed the basis of any decision rendered.  If these requested records do not exist or are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  After completing the requested development in paragraph #1, schedule a VA compensation examination to determine the severity of the Veteran's service-connected major depressive disorder.  
The claims folder and a copy of this remand must be provided to the examiner in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  
The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of her mental health complaints and symptomatology, and note that, in addition to the medical evidence, the Veteran's lay statements have been considered. 

To the extent possible, the examiner should separate symptoms due to major depressive disorder from those due to any other psychiatric disorder diagnosed.  If this cannot be done, the examiner should so indicate.  

The examiner is also asked to assign a Global Assessment of Functioning (GAF) score.  The GAF score should be interpreted, as it pertains to social and industrial adaptability.  

The examiner must clarify the extent, if any, of occupational impairment due specifically to the Veteran's service-connected major depressive disorder.  The examiner should be specifically asked whether the Veteran's MDD results in a marked interference with employment, to include causing her to be unemployable.

Any and all opinions must be accompanied by a complete rationale.  In particular, the examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected MDD on her ability to obtain or maintain employment, to include discussion of obstacles and challenges she might face, and her capability for employment in light of her past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

4.  Then readjudicate the MDD and TDIU claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send the Veteran and her attorney a Supplemental SOC (SSOC) and provide them an opportunity to respond to it, before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

